Citation Nr: 0414537	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  00-16 800	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 1, 1995 
for the assignment of a 70 percent rating for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 1, 1995 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 70 percent disabling.  

4.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain with degenerative 
arthritis of the lumbar spine, currently evaluated as 
10 percent disabling.  




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  Two appeals of the veteran, which as discussed 
immediately below have separate procedural histories, have 
been merged for the sake of simplicity.

This case is being REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.

Procedural history 

In an October 1974 rating decision, the RO granted service 
connection for lumbosacral strain with psychophysiological 
musculoskeletal reaction, evaluated as 20 percent disabling, 
and for otitis media with bilateral high frequency hearing 
loss, rated as noncompensably disabling.  In January 1977, 
the rating for lumbosacral strain with psychophysiological 
musculoskeletal reaction was increased to 50 percent.  In 
September 1983, the RO assigned a 10 percent rating for 
otitis media, and separately rated the bilateral high 
frequency hearing loss as noncompensably  disabling.  In 
April 1985, the disability rating for bilateral hearing loss 
was increased to 10 percent.  

In a rating decision in July 1989, the RO granted service 
connection for PTSD, rated as 10 percent disabling from 
February 1988.  The RO also reduced the rating for bilateral 
hearing loss to noncompensable.  The veteran disagreed with 
the ratings assigned, and a statement of the case (SOC) was 
sent to him relating to these issues in December 1989.  He 
did not perfect a timely appeal.

On June 1, 1995, the veteran requested increased ratings for 
his service-connected hearing loss, back condition and PTSD, 
as well as requesting TDIU.  In a June 1996 rating decision, 
the disability rating for PTSD was increased to 30 percent.  
The RO denied increased ratings for bilateral hearing loss 
and lumbosacral strain with psychophysiological 
musculoskeletal reaction.  TDUI was denied.  In July 1996 the 
veteran's attorney filed a notice of disagreement as to all 
four issues.  After the RO issued a SOC as to the lumbosacral 
strain and hearing loss issues, the veteran filed a 
substantive appeal as to those issues in August 1996.  

In August 1998, the RO increased the assigned disability 
rating for PTSD to 70 percent and granted TDIU, each 
effective from July 18, 1998.  A supplemental SOC was issued 
as to those two issues.  In September 1998, the veteran 
through his attorney disagreed as to the effective date 
assigned for TDIU.  In May 1999, the RO changed the effective 
date for the 70 percent rating for PTSD and the award of TDIU 
to June 1, 1995.  The veteran subsequently perfected an 
appeal as to the effective date assigned for the 70 percent 
rating for PTSD and for the award of TDIU.  

In September 2000, the Board issued a decision as to the 
issues of increased ratings for bilateral hearing loss, back 
condition and PTSD.  The hearing loss claim was denied; the 
Board's decision is final and accordingly that issue will not 
be further discussed in this decision.  See 38 C.F.R. 
§ 20.1100 (2003).  

In the September 2000 decision the Board further determined 
that rating the veteran as 50 percent disabled for 
lumbosacral strain with psychophysiological features and 
separately rating him as 70 percent disabled for PTSD for the 
same and overlapping symptoms and manifestations was not 
permitted by VA regulation.  See 38 C.F.R. § 4.14 (2003).  
The Board remanded those issues to the RO to provide one 
rating for the veteran's PTSD and psychophysiological 
reaction symptomatology under the appropriate diagnostic code 
for psychiatric impairments and to provide a separate rating 
for the physical disability of the lumbosacral spine.  

In a February 2003 rating decision, the RO assigned a 70 
percent rating for psychophysiological musculoskeletal 
reaction and PTSD under Diagnostic Code 9411, effective June 
1, 1995 and assigned a separate 10 percent rating for 
lumbosacral strain with arthritis of the lumbar spine under 
Diagnostic Code 5295, effective February 19, 1998.  The RO's 
decision was based on a finding of clear and unmistakable 
error (CUE) in the July 1989 rating decision which granted a 
separate evaluation for PTSD in addition to the previously 
allowed lumbosacral strain with psychophysiological 
musculoskeletal reaction.  

The Board notes that the February 2003 rating decision does 
not constitute a full grant of the benefits sought in regards 
to the increased rating claims which were remanded by the 
Board in September 2000.  The veteran has not expressed 
satisfaction with the evaluations which were subsequently 
assigned by the RO.  
The veteran's claims for increased ratings for these 
conditions accordingly remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [applicable law mandates that it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that a claim 
remains in controversy where less than the maximum benefit 
available is awarded].  

As noted above, the two earlier effective claims are also in 
appellate status and the two appeals have now been merged.  
Based on this procedural history, the Board finds that the 
issues currently on appeal are the four issues stated on the 
title page of this decision.  

Issues not on appeal

In January 2004, the veteran's attorney filed a notice of 
disagreement (NOD) as to the February 2003 rating decision.  
Based on contentions made in the NOD, the RO, in April 2004, 
issued a SOC regarding the following issues: (1) whether CUE 
exists in a October 1974 rating decision; (2) whether the 
February 2003 rating decision found error in the wrong rating 
decision and as a consequence assigned the wrong effective 
date for the separate rating for service connection for 
lumbosacral strain; and (3) whether the February 2003 rating 
decision wrongfully severed a protected rating for 
psychophysiological musculoskeletal reaction; and (4) 
evaluation of psychological musculoskeletal reaction and 
PTSD.

With respect to issue (4) listed in the February 2003 SOC, as 
discussed above this is already on appeal.  With respect to 
issues (1), (2) and (3), to the Board's knowledge, no 
substantive appeal has been received.  Therefore, those 
issues are not before the Board at this time.  See 38 C.F.R. 
§ 20.200 (2003) [an appeal consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal].  


REMAND

The veteran is seeking an effective date for the assignment 
of a 70 percent disability rating for PTSD and the grant of 
TDIU earlier than the currently assigned June 1, 1995.  In 
essence, he contends that a VA treatment record dated March 
4, 1988 should be considered an informal claim pursuant to 
38 C.F.R. § 3.157 (2003).  In the alternative, he contends 
that treatment records dated in 1994 demonstrate that it was 
factually ascertainable that an increase in disability 
occurred during the one-year period preceding the date of 
receipt of the claim for increased compensation.  See 
38 C.F.R. § 3.400 (2003).  The Board notes that the 
representative has specifically stated that the veteran is 
not alleging CUE in any prior rating decision.  See 
correspondence dated August 8, 2000, submitted in lieu of VA 
Form 9.  

The veteran is also seeking higher ratings for service-
connected PTSD and lumbosacral strain with degenerative 
arthritis of the lumbar spine.  As noted in the Introduction, 
pursuant to the Board's remand in September 2000 the RO in 
essence rated the psychiatric aspects under Diagnostic Code 
9411 and the musculoskeletal aspects under Diagnostic Code 
9295, assigning a 70 percent rating for the former and a 10 
percent rating for the latter.

Reasons for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002) has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi , 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that 
there has been no VCAA compliance letter issued in this case 
with regard to the increased rating claims.  In addition, the 
Board finds that the VCAA letter issued in April 2003 with 
regard to the earlier effective date claims is inadequate.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
The Board additionally observes that it is aware that under 
certain circumstances VCAA notice may not be required.  See, 
e.g., Livesay v. Principi, 15 Vet. App. 165
[the provisions of the VCAA do not apply to a claim based on 
a previous decision having been the result of clear and 
unmistakable error]; Manning v. Principi, 16 Vet. App. 534 
(2002) [the VCAA has no effect on an appeal where the law is 
dispositive of the matter]; Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran.  With respect to the earlier effective date 
claims, although it is likely that there is not possible 
evidence aside from that already contained in the claims 
folder, the Board cannot say this with absolute certainty.  
As noted elsewhere in this remand, the veteran through his 
attorney has expressly indicated that he was not presenting a 
CUE claim (which would not be subject to the VCAA per 
Livesay).  Thus, remand is required to inform the veteran of 
the types of evidence he could submit, such as communications 
with VA prior to June 1, 1995, which could serve as a claim 
for increased rating or TDIU.

Rating criteria amendment

The veteran's service-connected lumbosacral strain with 
degenerative arthritis of the lumbar spine is currently rated 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  During the pendency of this appeal, the applicable 
rating criteria for the spine, found at 38 C.F.R. § 4.71a, 
were amended effective September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).  The revised regulations for 
the evaluation of spine disabilities should be considered by 
Veterans Benefits Administration (VBA) in the evaluation of 
the service-connected low back disability.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED to VBA for the following:

1.  VBA should send the veteran notice 
which complies with the notification 
requirements of 38 U.S.C.A. § 5103 and 
any other applicable law, regulation, VA 
directive and/or court decisions.  

2.  VBA should furnish the veteran a copy 
of the revised rating criteria for the 
disorders of the spine, effective 
September 26, 2003, and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  If it is determined that 
additional evidentiary development is 
required, to include scheduling a new 
examination, such development should be 
undertaken, as appropriate.

3.  Thereafter, VBA should readjudicate 
the issues on appeal, to include 
consideration of all evidence of record 
as well as the revised schedular criteria 
for evaluating disabilities of the spine 
which became effective September 26, 
2003.  

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




